EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Whittaker on 6/17/2022.
The application has been amended as follows: 

In the claims:
Please amend the following claims:
1. (Currently amended) A therapy device configured for the administration of negative pressure upon an external body surface of a human overlying the upper airway, the therapy device comprising: 
a vessel configured to define a chamber at an external location approximately at an internal soft tissue of the human corresponding to the anterior triangle of the neck; 
a cushion element defining a contact area between the human and the vessel, the cushion element comprising a first surface thereof configured to make contact with the skin of the human when the therapy device is mated to the human, and a second surface there of that is distal from the first surface relative to the contact area and that, together with the first surface, forms a fluidly sealed chamber; 
a non-flowing material positioned within the fluidly sealed chamber, the non-flowing material configured to provide mechanical support to the fluidly sealed chamber to prevent regional collapse of the fluidly sealed chamber when the therapy device is mated to the human and a therapeutic level of negative pressure is applied within the vessel; 
a semi-rigid ribbon layer positioned within the fluidly sealed chamber and on a surface of the non-flowing material that is distal from the first surface relative to the contact area; the semi-rigid-ribbon layer providing rigidity which is configured to displace the load of the fluidly sealed chamber edge over the second surface when a therapeutic level of negative pressure is applied, 
wherein the cushion element is configured to approximately conform to a contact area defined by approximately the gonion on one side of the mandibular body, across the mental protuberance, and to the opposite gonion of the mandibular body, and from approximately the gonion on one side of the mandibular body to a position on the neck at the level of the thyroid cartilage, and to the opposite gonion of the mandibular body.

24. (Currently amended) A therapy device configured for the administration of negative pressure upon an external body surface of a human overlying the upper airway, the therapy device comprising: 
a vessel configured to define a chamber at an external location approximately at an internal soft tissue of the human corresponding to the anterior triangle of the neck; 
a cushion element defining a contact area between the human and the vessel, the cushion element comprising a first surface thereof configured to make contact with the skin of the human when the therapy device is mated to the human, and a second surface there of that is distal from the first surface relative to the contact area and that, together with the first surface, forms a fluidly sealed chamber; 
[[A]]an adhesive layer positioned on the exterior of said first surface to make contact with the skin of the human when the therapy device is mated to the human, 
a non-flowing material positioned within the fluidly sealed chamber, the non-flowing material configured to provide mechanical support to the fluidly sealed chamber to prevent regional collapse of the fluidly sealed chamber when the therapy device is mated to the human and a therapeutic level of negative pressure is applied within the vessel; 
a semi-rigid ribbon layer positioned on a surface of the non-flowing material that is distal from the first surface relative to the contact area; the semi-rigid-ribbon layer providing rigidity which is configured to displace the load of the fluidly sealed chamber edge over the second surface when a therapeutic level of negative pressure is applied, 
wherein the cushion element is configured to approximately conform to a contact area defined by approximately the gonion on one side of the mandibular body, across the mental protuberance, and to the opposite gonion of the mandibular body, and from approximately the gonion on one side of the mandibular body to a position on the neck at the level of the thyroid cartilage, and to the opposite gonion of the mandibular body.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a therapy device configured for the administration of negative pressure upon an external body surface of a human overlying the upper airway, the therapy device comprising:  a cushion element defining a contact area between the human and the vessel, the cushion element comprising a first surface thereof configured to make contact with the skin of the human when the therapy device is mated to the human, and a second surface there of that is distal from the first surface relative to the contact area and that, together with the first surface, forms a fluidly sealed chamber; a semi-rigid ribbon layer positioned within the fluidly sealed chamber and on a surface of the non-flowing material that is distal from the first surface relative to the contact area; the semi-rigid-ribbon layer providing rigidity which is configured to displace the load of the fluidly sealed chamber edge over the second surface when a therapeutic level of negative pressure is applied.  These limitations in combination with the rest of the limitations in claim 1 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art of record fails to disclose a cushion element defining a contact area between the human and the vessel, the cushion element comprising a first surface thereof configured to make contact with the skin of the human when the therapy device is mated to the human, and a second surface there of that is distal from the first surface relative to the contact area and that, together with the first surface, forms a fluidly sealed chamber; a semi-rigid ribbon layer positioned within the fluidly sealed chamber and on a surface of the non-flowing material that is distal from the first surface relative to the contact area; the semi-rigid-ribbon layer providing rigidity which is configured to displace the load of the fluidly sealed chamber edge over the second surface when a therapeutic level of negative pressure is applied.  These limitations in combination with the rest of the limitations in claim 24 are not reasonably taught or suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785